Claims 5-6, 9, 11-12, 16, 18-20, 23-30, 32-33, 35, 37 are canceled.  Claims 1-4, 7-8, 10, 13-15, 17, 21-22, 31, 34, 36, 38-50 are pending and under consideration.

Priority:  This application is a 371 of PCT/IL2018/050018, filed January 5, 2018, which claims benefit of provisional application 62/442537, filed January 5, 2017.

Claim Objections
Claim 22 is objected to because of the following informalities:  in claim 22, the parameters “LVM” and “LVMI” should be spelled out in full the first time that they are recited in the claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shulman et al. (US 20120328592; cited as US 20160053247 on IDS 10.30.19).  Shulman et al. teach a recombinant human alpha-galactosidase formulated for administration in liquid form (at least paragraphs 0039, 0040-0041), in therapeutic doses in the range of 1 μg/kg body weight and about 500 mg/kg body weight (at least paragraph 0371), including a dose of 2 mg/kg (at least paragraphs 0443, 0488).  Therefore, Shulman et al. can be deemed to anticipate at least instant claims 38-44.
Regarding instant claims 45-48, Shulman et al. teach the recombinant human alpha-galactosidase is a plant recombinant human alpha-galactosidase (at least paragraph 0234) and monomers of the recombinant human alpha-galactosidase are cross-linked with bis-NHS-PEG45 (at least paragraphs 0076-0077, 0461-0462, 0477).
Regarding instant claims 49-50, Shulman et al. teach plant recombinant human alpha-galactosidase comprising SEQ ID NOS: 1, 2, or 3 (at least paragraphs 0235, 0413, 0416), where SEQ ID NO: 2 has 100% sequence identity with instant SEQ ID NO: 3, and SEQ ID NO: 3 has 100% sequence identity with instant SEQ ID NO: 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7-8, 10, 13-15, 17, 21-22, 31, 34, 36, 38-50 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman et al. (US 20120328592; cited as US 20160053247 on IDS 10.30.19) in view of Treco et al. (US 20040071686; cited as US 20160184409 on IDS 10.30.19).  Shulman et al. disclose multimeric protein structures comprising at least two alpha-galactosidase monomers being covalently linked to one another via a linking moiety and methods of treating Fabry disease via administration of the multimeric protein (at least abstract, paragraph 0020).  Shulman et al. disclose the multimeric protein structure comprises two alpha-galactosidase monomers, the protein structure being a dimeric protein structure (or dimeric alpha-galactosidase) (at least paragraph 0039), where the alpha-galactosidase is a recombinant human alpha-galactosidase (at least paragraphs 0040-0041), where the linking moiety is at least 10 atoms long, optionally at least 20 atoms long, optionally at least 200 atoms long (at least paragraph 0162).  Shulman et al. disclose therapeutic effective amounts of the dimeric recombinant human alpha-galactosidase may range between 1 μg/kg body weight and about 500 mg/kg body weight (at least paragraph 0371), including a dose of 2 mg/kg, to treat a Fabry disease model (at least paragraphs 0443, 0488).  Shulman et al. disclose the recombinant human is characterized by a circulating half-life in a physiological system which is higher (e.g. at least 20%, at least 50%, etc.) than a circulating half-life of native alpha-galactosidase (at least paragraph 0221).  Therefore, Shulman et al. can be deemed to disclose a recombinant human alpha-galactosidase that is structurally the same as the claimed recombinant human alpha-galactosidase and at the same therapeutically effective amount(s) (instant claims 38-50).
Shulman et al. disclose a method of treating Fabry disease in a subject in need thereof, including human patients (at least paragraphs 0022, 0114, 0216, 0226, 0346, 0347), where dosing intervals are adjusted to provide plasma levels of the active moiety which are sufficient to 
Treco et al. disclose also methods of treating Fabry disease comprising administering alpha galactosidase (at least paragraphs 0005-0008).  Treco et al. disclose a unit dose of alpha-galactosidase of between 0.05 mg and 2.0 mg/kg (at least paragraph 0012), and administering the unit dose at intervals of no more than once every 7 days, 10 days, 21 days, 4 weeks, 6 weeks, 8 weeks, or 10 weeks (at least paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating Fabry disease in a human subject in need thereof, comprising administering a recombinant human alpha-galactosidase at a therapeutically effective amount of 0.2-2.0 mg/kg, wherein the administering is effected at intervals of greater than two weeks to every 4 weeks, and wherein the recombinant human alpha-galactosidase monomers are covalently linked by a linking moiety of 20-600 atoms in length (instant claims 1-4, 7-8, 10, 13-15, 17, 21-22, 31, 34, 36).  The motivation to do so is given by the prior art.  Shulman et al. disclose a recombinant human alpha-galactosidase that is structurally the same as the claimed recombinant human alpha-galactosidase and at the same therapeutically effective amount(s), and methods of treating Fabry disease comprising administering said recombinant human alpha-galactosidase.  It is disclosed that alpha-galactosidase at unit doses of between 0.05 mg and 2.0 mg/kg can be administered at intervals of no more than 21 days and/or 4 weeks to treat Fabry disease in subjects in need 
Regarding instant claim 3, Shulman et al. disclose the recombinant human alpha-galactosidase is a plant recombinant human alpha-galactosidase (at least paragraph 0234).
Regarding instant claim 4, Shulman et al. disclose cross-linking with bis-NHS-PEG45 (at least paragraphs 0076-0077, 0461-0462, 0477).
Regarding instant claims 7-8, 10, 13, 17, Treco et al. disclose intervals of no more than once every 21 days, 4 weeks, 6 weeks, 8 weeks, or 10 weeks (at least paragraph 0014).
Regarding instant claim 14, Shulman et al. disclose intravenous administration (at least paragraphs 0226, 0443) and Treco et al. also disclose intravenous administration (at least paragraph 0142).
Regarding instant claim 15, as noted above, Shulman et al. disclose a dose of 2 mg/kg (at least paragraphs 0443, 0488) and Treco et al. also disclose a unit dose of 2 mg/kg (paragraph 0012).
Regarding instant claim 21, Shulman et al. disclose the cross-linking with bis-NHS-PEG results in more substantial decrease of Gb3 levels (at least paragraph 0514).
Regarding instant claims 22, 31, 34, 36, since the prior art discloses a recombinant human alpha-galactosidase that is structurally the same as the claimed recombinant human alpha-galactosidase and at the same therapeutically effective amount(s), which is administered at the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-8, 10, 13-15, 17, 21-22, 31, 34, 36, 38-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26, 34-41 of U.S. Patent No. 9194011 (‘011) in view of Treco et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘011 .

Claims 1-4, 7-8, 10, 13-15, 17, 21-22, 31, 34, 36, 38-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9708595 (‘595) in view of Treco et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘595 patent claims are drawn to recombinant human alpha-galactosidases that are structurally the .

Claims 1-4, 7-8, 10, 13-15, 17, 21-22, 31, 34, 36, 38-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-16, 17-18 of U.S. Patent No. 10280414 (‘414) in view of Treco et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘414 patent claims are drawn to recombinant human alpha-galactosidases that are structurally the same and methods of treating Fabry disease in a subject in need thereof, comprising .

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656